Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, are drawn to maximizing a price, classified in G06Q30/0206.
II. Claims 5-9, are drawn to maximizing usage based on attributes, classified in G06Q30/0625.
II. Claims 10-20, are drawn to maximizing the probability of a purchase, classified in G06Q30/0202.
The inventions are independent and distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as maximizing product price, whereas subcombination II has separate utility such as maximizing product usage based on attributes, and subcombination III has separate utility such as maximizing the probability of a purchase.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Invention I (Classified in G06Q30/0206) would require separate text search focused on product price optimization models.
Invention II (Classified in G06Q30/0625) would require a separate text search focused specifically on optimizing product attributes.

During a telephone conversation with Timothy Fontes on July 16th, 2021, a provisional election was made without traverse to prosecute the invention of the elected group, claims 5-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 5, claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of defining a first value of customer utility reflecting a composite utility value of a product; defining a second value of customer utility reflecting an attribute, as drafted cover mental processes.  That is defining customer utility based on a composite utility value of a product and an attribute, are concepts (such as observations, evaluations, judgements, and opinions) that can be performed in the human mind. With respect to the limitations of defining a product cost function inputting at least the first value of utility; defining an attribute optimization problem inputting at least a vector of attribute values for a new product, the product cost function, and the second value of customer utility and outputting a maximum value of an utility function; and employing a bisection search algorithm to solve the attribute optimization problem by: generating a first upper limit of the attribute optimization problem, generating a first lower limit of the attribute optimization problem, averaging across the first upper limit and the first lower limit to find a first average of the first upper limit and the first lower limit, inputting the average of the first upper limit and the first lower limit into the utility function, generating a second upper limit of the utility function, generating a second lower limit of the utility function, averaging across the second upper limit and the second lower limit to find a second average of the second upper limit and the second lower limit, and inputting the first average and the second average into the attribute optimization problem, 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a processor and a tangible storage medium storing instructions that are executed by the processor to perform operations.  The additional elements of a processor and a tangible storage medium storing instructions, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  The claim is therefore directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of a processor and a tangible storage medium storing instructions, are recited at a high level of generality, such that they amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here.  The claim is therefore not patent eligible.  
As per claims 6-9, claims 6-9 only further narrow the abstract idea and contain no additional elements.  The claims are therefore not patent eligible.

Novelty/Non-obviousness
The closest prior art of record is:
a.  Merkel (US 20160162959 A1)
b.  Marsten (US 8078489 B1)
c.  Tibau-Puig (US 20150363805 A1)
d.  Hongmin Li, Pricing Multiple Products with the Multinomial Logit and Nested Logit Models: Concavity and Implications, August 9, 2011.

15.	Merkel generally discloses defining a composite utility value [0017] When creating price lists or price catalogs, net prices may be calculated for a range of customers (n) and a product assortment with (m) items. In a worst case, n×m price calculations may be performed. Sometimes groups of customers and materials are introduced and prices may be defined and calculated on a group level to reduce the complexity and number of calculations.  Merkel also teaches defining an attribute value [0017] However, many variables may be introduced such that additional attributes may be defined for customers, materials, organizations, dates, etc., further increasing the complexity of pricing calculations. A full set of pricing variables may be referred to as attributes.  Marsten discloses a cost function based on a first value of utility (Column 8, Lines 19-21)   a cost calculator for calculating and associating a cost of manufacture for each of the valid product configurations. Marsten also discloses defining an attribute optimization problem inputting at least a vector of attribute values for a new product, the product cost function, and the second value of customer utility:  (Column 8, Lines 7-30 ) a computerized system for identifying an optimum set of product configurations includes a configuration generator for receiving product configuration data, the product configuration data representative of all possible product configurations, each product configuration defined by a plurality of features, each feature having a plurality of options, the configuration generator applying mix-and-match rule to identify a subset of valid product configurations, the configuration generator further representing each of the valid product configurations as an ordered array, a demand simulator for calculating relative demand for each of the valid product configurations, a cost calculator for calculating and associating a cost of manufacture for each of the valid product configurations, a revenue calculator for calculating and associating a revenue potential for each of the valid product configurations, an objective-based modeler for defining an optimization model and for receiving product configuration information from the configuration generator, the demand simulator, the cost calculator, and the revenue calculator, and an optimization engine for solving the optimization model and presenting the optimal set of product configurations and for presenting costs, revenue, and parts needed for the optimal set of product configurations. (Column 15, Lines 50-52) As was briefly explained earlier, each specific product configuration may be represented by a vector of 9 coordinates. Marsten discloses outputting a maximum value of a utility function.  (82) Once individual product configurations are represented as n-dimensional arrays, with corresponding and respective cost, revenue, and demand, it then becomes possible to identify which configurations a manufacturer should produce. Configurations can also be analyzed to optimize economic results, whether to maximize profit contribution, minimize cost, or obtain some other, more specialized objective.
Tibau-Puig discloses and employing a bisection search algorithm to solve the attribute optimization problem [0013] The algorithm may advantageously leverage the separability of a re-formulation of the robust counterpart of the nominal revenue maximization problem. This separability results into a nested bisection algorithm where each iteration in the procedure requires only computation of a number of independent, one-dimensional optimization problems, one for each product to price.  [0035] The method 300 may include receiving 306 price sensitivity weightings. Weightings may be received for each product or specified for a class of products or by a received function definition that outputs a price sensitivity weighting for a product based on one or more attributes of the product such as price, category, sales volume, or other attribute. Tibau-Puig discloses generating a first upper limit of the attribute optimization problem [0073] The application of Algorithm 1 requires three elements that have not yet been addressed. First, it is assumed that the problem is strictly feasible, which is something that will need to be verified in practice. Second, Algorithm 1 requires an upper bound on the dual optimal variable η<η.sub.max to give the bi-section search an initial interval. Tibau-Puig discloses generating a first lower limit of the attribute optimization problem, [0047] is the revenue at time t and D.sub.t(p): custom-character.sup.N.fwdarw.custom-character.sup.N represents the stochastic demand process, which is a function of p, the price vector, and p, p correspond to upper and lower bounds on the set of admissible prices.  	
Hongmin Li, Pricing Multiple Products with the Multinomial Logit and Nested Logit Models: Concavity and Implications, May 5, 2010, discusses utility levels as it relates to pricing.
AI (CN 108229715 A) discloses a Market Simulation and Optimization System that utilizes attribute and component utility values to predict the best price of a product and thereby maximize profit.
The art of record, neither alone nor in combination, discloses the limitations of averaging across the first upper limit and the first lower limit to find a first average of the first upper limit and the first lower limit, inputting the average of the first upper limit and the first lower limit into the utility function, generating a second upper limit of the utility function, generating a second lower limit of the utility function, averaging across the second upper limit and the second lower limit to find a second average of the second upper limit and the second lower limit, and inputting the first average and the second average into the attribute optimization problem.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN G WEBSTER/Examiner, Art Unit 3628                   

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                           
August 4, 2021